
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.5



VALMONT INDUSTRIES, INC.
STOCK OPTION AGREEMENT


        STOCK OPTION AGREEMENT made this DATE, between Valmont Industries, Inc.,
a Delaware corporation ("Company"), and NAME, an employee of the Company
("Employee").

        The Company desires, by affording the Employee an opportunity to
purchase its common shares as hereinafter provided, to carry out the purpose of
the Valmont 2002 Stock Plan (the "Plan"). This option is expressly designated
not to be an Incentive Stock Option as defined in I.R.C. §422A.

        NOW, THEREFORE, in consideration of the mutual covenants hereinafter set
forth and for good and valuable consideration, the parties hereto agree as
follows:

        1.     Grant of Option.    The Company hereby irrevocably grants to the
Employee, pursuant to and subject to the terms of the Plan, the right and
option, hereinafter called the "Option," to purchase all or any part of an
aggregate of #### shares of common stock (the "Common Shares") of the Company
(such number being subject to adjustment as provided in Paragraph 8 hereof) on
the terms and conditions herein set forth. The holder of the Option shall not
have any of the rights of a stockholder with respect to the shares covered by
the Option until one or more certificates for such shares shall be delivered to
such holder upon the due exercise of the Option.

        Employee acknowledges receipt of a copy of the Plan, and agrees that
this award of the Option shall be subject to all of the terms and conditions set
forth in the Plan, including future amendments thereto, if any, which Plan is
incorporated herein by reference as part of this Agreement.

        2.     Purchase Price.    The purchase price of the Common Shares
covered by the Option shall be $XX.XX per share. The purchase price of the
shares as to which the Option shall be exercised shall be paid in full in cash
at the time of exercise or, at the discretion of the Compensation Committee of
the Board of Directors of the Company (the "Committee"), the purchase price may
be paid in common stock of the Employer already owned by the Employee valued at
its fair market value on the date of exercise (if such common stock has been
owned by the Employee for at least six months).

        3.     Term of Option.    The term of the Option shall be for a period
of seven years from the date hereof, subject to earlier termination as provided
in Paragraphs 5, 6 and 12 hereof.

        4.     Non-Transferability.    Except as otherwise permitted by the
Committee, the Option shall not be transferable otherwise than by will or the
laws of descent and distribution, and the Option may be exercised, during the
lifetime of the Employee, only by such Employee. More particularly (but without
limiting the generality of the foregoing), the Option may not be assigned,
transferred (except as provided above), pledged or hypothecated in any way,
shall not be assignable by operation of law, and shall not be subject to
execution, attachment or similar process. Any attempted assignment, transfer,
pledge, hypothecation or other disposition of the Option contrary to the
provisions hereof or the levy of any execution, attachment or similar process
upon the Option shall be null and void and without effect.

        5.     Exercisability.    This Option shall be exercisable in staggered
one-third (1/3) increments, all with a period of exercisability commencing on
the date of first exercisability and ending on DATE. The following exercise
table is applicable:

Shares Granted


--------------------------------------------------------------------------------

  Exercisable on or After

--------------------------------------------------------------------------------

  Last Date Options May be Exercised

--------------------------------------------------------------------------------

1/3 of total grant   DATE   DATE 1/3 of total grant   DATE   DATE 1/3 of total
grant   DATE   DATE

--------------------------------------------------------------------------------



In the event of any termination of the Employee's employment (voluntary or
involuntary) prior to DATE, any portion of this Option not exercisable upon the
date of such termination shall never become exercisable.

        The Option may be exercised, at any time or from time to time, as to any
part or all the shares exercisable; provided, however, that the Option may not
be exercised as to less than one hundred (100) shares at any one time (or the
remaining shares then purchasable under the Option, if less than one hundred
(100) shares). The Option may not be exercised unless at the date of exercise a
Registration Statement under the Securities Act of 1933, as amended, relating to
the shares covered by the Option shall be in effect or the Company shall have
determined that an exemption from such registration is available. Subject to the
extension of the exercise periods set forth in Paragraph 6 hereof, the Option
may not be exercised at any time unless the Employee shall have been in the
continuous employ of the Company or a subsidiary from the time hereof to the
date of the exercise of the Option.

        6.     Termination of Employment.    In the event that the employment of
the Employee shall be terminated (other than by reason of death), the Option
may, subject to the provisions of Paragraph 5 hereof, be exercised by the
Employee (to the extent that the Employee shall have been entitled to do so at
the termination of employment) at or prior to the time of such termination;
provided, if the Employee is terminated by the Company without Cause, the
Employee shall have ninety days following such termination to exercise all
options exercisable on the date of termination and if the employment of the
Employee terminates by reason of the retirement of the Employee at or reaching
age 55 and having completed five years of service, all options exercisable on
the date of such retirement may be exercised until expiration of the term of the
Option. In the event of the Employee's death or total disability (using the
definition of total disability of the Company's long-term disability plan), the
Option may, subject to the provisions of Paragraph 5 hereof, be exercised by the
personal representative of the Employee's estate (to the extent the Employee
would have been entitled to do so as of the date of death) or the Employee in
the case of disability at any time within three hundred sixty-five (365) days
following the date of the Employee's death or termination of employment due to
disability (but not more than seven years after the date hereof). So long as the
Employee shall continue to be an employee of the Company, or an affiliate, or a
subsidiary the Option shall not be affected by any change of duties or position.
Nothing in this Option Agreement shall confer upon the Employee any right to
continue in the employ of the Company or interfere in any way with the right of
the Company to terminate his/her employment at any time. The transfer of
employment between any combination of the Company and any affiliate or
subsidiary shall not be deemed a termination of employment. For purposes of this
Agreement, "Cause" shall include the Employee's negligence, neglect of duty,
incompetence, dishonesty, violation of any of the terms of this Agreement or of
the Employee's employment agreement (if any) and the Employee's indictment,
conviction or plea of guilty or nolo contendere to any felony or to a
misdemeanor involving moral turpitude.

        7.     Non-Compete.    The Employee agrees that for a period of twelve
months after employment has been terminated for any reason other than by the
Company without cause, the Employee will not, solicit for sale or sell products
or services, which compete with any of the Company's products or services to
those persons, companies, firms or corporations who were or are customers of the
Company and with whom the Employee had personal contact during and as a result
of employment with the Company. The Employee agrees not to solicit or sell to
such customers on behalf of the Employee or on behalf of any other person, firm,
company or corporation. Moreover, during said twelve month period, the Employee
shall neither induce nor encourage any employee employed by the Company to leave
the Company's employment. The Employee also agrees that during said twelve month
period, he/she will not interfere with the Company's contractual or business
relationships with its suppliers or vendors.

        The Employee acknowledges that a violation of the Employee's covenants
above, may result in irreparable and continuing harm to the Company. If the
Employee violates any of these covenants, the

2

--------------------------------------------------------------------------------




Company will be entitled to seek from any court of competent jurisdiction (in
addition to other remedies) injunctive relief, to restrain any further
violations by Employee and by any persons acting for or on Employee's behalf. In
the event the Company is required to seek enforcement of any of the provisions
of this agreement, the Company will be entitled to recover from the Employee
reasonable attorneys fees plus costs and expenses.

        The Employee recognizes that the limitations in this Agreement are
reasonable and necessary to protect the legitimate business interests of the
Company. In the event that any of the foregoing non-competition covenants are
held to be unenforceable by any court of competent jurisdiction, the Employee
agrees and understands that such covenants may be modified to impose limitations
on the Employee's activities no greater than that allowable under applicable
law.

        8.     Adjustment in Capitalization.    If any adjustment in the
Company's capitalization as described in the Plan occurs, appropriate
adjustments shall be made (as provided in the Plan) to the number of shares and
price per share of stock subject to this Option.

        9.     Method of Exercising Option.    Subject to the terms and
conditions of the Option Agreement, the Option may be exercised by written
notice to the Company, care of its Chief Financial Officer, One Valmont Plaza,
Omaha, Nebraska 68154. Such notice shall state the election to execute the
Option and the number of shares in respect of which it is being exercised, and
shall be signed by the person or persons so exercising the Option. Such notice
shall either: (a) be accompanied by payment of the full purchase price of such
shares, in which event the Company shall deliver a certificate or certificates
representing such shares as soon as practicable after the notice shall be
received; or (b) fix a date (not less than five (5) nor more than ten
(10) business days from the date such notice shall be received by the Chief
Financial Officer) for the payment of the full purchase price of such shares at
the Company's Transfer Agent Offices, against delivery of a certificate or
certificates representing such shares. Payment of such purchase price shall, in
either case, be made by check payable to the order of the Company or, if
applicable pursuant to Paragraph 2 hereof, the transfer of the appropriate
shares of stock. The certificate or certificates for the shares as to which the
Option shall have been so exercised shall be registered in the name of the
person or persons so exercising the Option (or, if the Option shall be exercised
by the Employee and if the Employee shall so request in the notice exercising
the Option, shall be registered in the name of the Employee and another person
jointly, with right of survivorship or in the name of the Employee's spouse) and
shall be delivered as provided above to or upon the written order of the person
or persons exercising the Option. All shares that shall be purchased upon the
exercise of the Option as provided herein shall be fully paid and
non-assessable.

        As a condition of the issuance of shares hereunder, the Employee agrees
to remit to the Company at the time of any exercise of this Option any taxes
required to be withheld by the Company under federal, state or local law as a
result of exercise. The Employee may remit such amount by an appropriate
reduction of the number of shares to be delivered to the Employee upon exercise,
or by the Employee delivering sufficient shares of common stock of the Employer
valued at its fair market value (if such common stock has been owned by the
Employee for at least six months).

        10.   Retention of Shares.    Upon exercise of all or part of this
Option, if the Employee, at the time of exercise, has not met the stock
ownership guidelines of the Company applicable to Employee, the net shares
obtained through the exercise of the Option shall be retained, and not otherwise
disposed of, for a period of one year from the date of exercise.

        11.   General.    The Company shall at all times during the term of the
Option reserve and keep available such number of Common Shares as will be
sufficient to satisfy the requirements of this Option Agreement, shall pay all
original issue and transfer taxes with respect to the issue and transfer of
shares pursuant hereto and all other fees and expenses necessarily incurred by
the Company in connection therewith, and will use its best efforts to comply
with all laws and regulations which shall be applicable thereto.

3

--------------------------------------------------------------------------------



        12.   Reimbursement.    In the event that (i) the Company is required to
restate and submit to the Securities and Exchange Commission a restatement of
its audited financial statements for a fiscal year after fiscal 2006 due to
material noncompliance with any financial reporting requirement and
(ii) Employee engaged in fraud or intentional misconduct that caused or
contributed to the need for the restatement, as determined by the Board of
Directors, the Company, in an appropriate case as determined by the Board of
Directors, shall be entitled to cancel the Option, in whole or part, whether or
not vested, and require Employee to repay to the Company any gain realized or
return any shares received upon the exercise or payment of the Option (with such
gain, payment or shares valued as of the date of exercise or payment), and
return of all dividends paid thereon [include the following additional provision
in CEO, CFO and Group President agreements: "; provided further, however, that
the Board of Directors may apply this right of reimbursement in all cases to the
Chief Executive Officer, Chief Financial Officer, and Group President (if the
conduct occurred in the Group) if an employee of the Company engaged in fraud or
intentional misconduct as described above."] The rights of reimbursement of the
Company shall be in addition to any other right of reimbursement provided by
law.

        13.   Administration.    The authority to manage and control the
operation and administration of this Agreement shall be vested in the Committee,
and the Committee shall have all powers with respect to this Agreement as it has
with respect to the Plan. Any interpretation of the Agreement by the Committee
and any decision made by it with respect to the Agreement is final and binding.

        14.   Binding Effect.    This Agreement shall be binding upon and inure
to the benefit of any successors to the Company and all persons lawfully
claiming under Employee.

        15.   Governing Law.    This Agreement shall be governed by, and
construed in accordance with, the laws of the State of Nebraska.

        IN WITNESS WHEREOF, the corporation and the Employee have signed this
Option Agreement effective as of the day and year first above written.

    VALMONT INDUSTRIES, INC.


--------------------------------------------------------------------------------


 
By:
 


--------------------------------------------------------------------------------

Employee        

4

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.5



VALMONT INDUSTRIES, INC. STOCK OPTION AGREEMENT
